DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 9-11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, instant claim 1 requires “the radiation-curable ink substantially free of N-vinyl compounds” which does not appear to be set forth or described in the written description, at the time of filing.  Applicants have not persuasively demonstrated 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i).  As such, dependent claims 3, 5, 6, 9-11, and 15 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially free" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary Absent a definition in the instant specification, it is unclear as to what “substantially free” actually encompasses and to what degree Applicants are requiring the composition to be “free of” the N-vinyl compounds.  For purpose of further examination, the Examiner is interpreting “substantially free” to carry little patentable weight, as the amount cannot be accurately assessed since there is no teaching in the instant specification.  As such, dependent claims 3, 5, 6, 9-11, and 15 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al. (US Serial No. 2013/0065027).
	Regarding claims 1-6, 9, and 10; Mochizuki et al. teaches, in a preferred embodiment, a radiation curable ink comprising 49.8% by mass of CTFA (cyclic 
	Regarding claim 11; Mochizuki et al. teaches the ink compositions are radiation curable inkjet inks [0425].


Claim(s) 1, 3, 5, 6, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (US Serial No. 2014/0370214).
	Regarding claims 1, 3, 5, 6, and 10; Araki et al. teaches, in a preferred embodiment, a radiation-curable inkjet ink composition comprising: CTFA (cyclic trimethylolpropane formal acrylate; instant compound (β), claim 4); DPGDA (dipropylene glycol diacrylate), which is substituted by ethoxylated trimethylolpropane triacrylate (instant compound (Ζ)) [0138]; SR-833 (tricyclodecane dimethanol diacrylate; instant compound (ɣ), claims 5 and 6)); and TPO (2,4,6-trimethylbenzoyldiphenylphosphine oxide, claim 10) [Table 11, 
	Regarding claim 11; Araki et al. teaches image formation via inkjet printing [claim12].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US Serial No. 2013/0065027), as applied to claim 1 above.
	Mochizuki et al. teaches the basic claimed radiation curable ink composition, as set forth above, with respect to claim 1.
Regarding claim 15; Mochizuki et al. fails to teach, in the preferred embodiment, the ethoxylated trimethylolpropane triacrylate is employed in an amount of 10% by mass to 17% by mass.  However, Mochizuki et al. teaches a larger range for employing the ethoxylated trimethylolpropane triacrylate (component A-5), which is particularly preferably 3 mass% to 20 mass% [0119].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the component A-5 (e.g. ethoxylated trimethylolpropane triacrylate) in an amount of, for example 15 mass%, and would have been motivated to do so in order to achieve improved thickening and curability when adjusting the viscosity of the ink, as suggested by Mochizuki et al. [0119].

Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.

Applicants argue the OA considered Araki’s SR833 as the compound (ɣ) and considered Araki’s DPGDA as the compound (Z).  The Examiner respectfully disagrees.  The cited rejection (see above), sets forth that that DPGDA compound of Araki is substituted by an ethoxylated trimethylolpropane triacrylate, thus reads on the required instant compound (Z).  In addition, the compound SR833 (tricyclodecane dimethanol diacrylate) of Araki reads on Applicant’s required instant compound (ɣ); not to the instant compound (β1) as Applicants are alleging.
As such Mochizuki and Araki are still relied upon for teaching the basic radiation curable ink, as required by the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767